Title: To Benjamin Franklin from Matthew Mease, 9 June 1777
From: Mease, Matthew
To: Franklin, Benjamin


Sir
Paris, Hotel de Modene Wednesday6 oClock PM June 9th, 1777
By desire of some Gentlemen who wish for the pleasure of seeing you, I am induced to take the liberty of requesting you will be good enough to inform me whether it will convenient for you to indulge them with an interview to morrow morning; and if so, what hour will be most agreeable, as they are desirous of your opinion and advice on a plan for doing some bussiness which they will then submit to your Consideration. If you should not otherwise determine it, they will be bold enough to wait upon you at 10 OClock, Your Pardon for this trouble and an Answer will very much oblige Sir Your most Obedient Humble Servant
Matthew Mease
 
Addressed: Monsieur / Monsieur Franklin / A Passy
Notation: Matthur Meas Paris 9e. June 1777
